Citation Nr: 1618853	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-43 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, also claimed as secondary to the service connected left shoulder disability.

2.  Entitlement to service connection for a surgical scar of the right shoulder.  

3.  Entitlement to special monthly compensation based on aid and attendance/housebound status.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Rudy Melson, Attorney at Law 




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability was remanded by the Board in February 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to special monthly compensation based on aid and attendance/housebound status and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disability is as likely as not due to service. 

2.  A surgical scar of the right shoulder is as likely as not due to the right shoulder disability.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection on a secondary basis for surgical scar of the right shoulder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claims of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

ANALYSIS 

The Veteran appeals the denial of service connection for a right shoulder disability.  He argues that his right shoulder disability is attributed to service and/or, alternatively, is secondary to his service connected left shoulder disability.  The Veteran also claims that service connection is warranted for his right shoulder surgical scar as secondary to the right shoulder disability.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for a right shoulder disability.  To that end, the Veteran has been diagnosed with bilateral acromioclavicular joint osteoarthritis.  The Veteran's September 1965 preenlistment examination noted recurrent dislocated right shoulder and service treatment records note a history of left shoulder dislocation.  The Veteran has presented lay evidence of in-service left shoulder problems and he has stated that he injured his right shoulder to compensate for the left shoulder.  He is competent to report shoulder problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's statements regarding in-service bilateral shoulder problems to be credible.  

In this matter, however, the Board has been presented with conflicting medical opinions regarding the etiology of the Veteran's right shoulder disability.  Private examiner, Dr. K opined in August 2012 that it was more likely than not that the Veteran's bilateral and especially left shoulder condition was aggravated due to his military service beyond its natural progression.  He stated that this was evidenced by the significant trauma that happened during military service that then led to bilateral shoulder operations.  

In May 2015, private examiner Dr. M, noted that the Veteran's right upper extremity and shoulder girdle exhibited similar findings as elicited for the left with diminished intensity and extent.  He noted that the Veteran's history of bilateral shoulder dislocations and open reduction surgeries were directly linked to his military service and associated post-service treatment.  

In contrast, in October 2015, the VA examiner opined that the Veteran's right shoulder condition and scar was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected pre-existing left shoulder instability.  The VA examiner reasoned that there is no anatomical or biological plausibility to establish a nexus and that the Veteran had bilateral congenital shoulder instability which was treated surgically in the 1960s.  She further opined that the mild bilateral AC joint osteoarthritis found initially on x-ray in October 2015, 50 years after military separation, is consistent with the normal
expected age-related joint changes in a now 70 year old male.

Here, the Board has been presented with conflicting evidence regarding the etiology of the Veteran's right shoulder disability.  The Board notes, however, that the Veteran has presented credible evidence of in service shoulder problems and continued shoulder problems since service.  Although his right shoulder disability was not formally diagnosed in service, his statements in conjunction with the opinions from  Dr. M and Dr. K place the evidence at least in equipoise.  Accordingly, the claim is granted.  

In doing so, the Board also finds that service connection for a right shoulder surgical scar is warranted.  To that end, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  In May 2015, Dr. M stated that the Veteran had hyperaesthesia/pain complex associated with right scar tissue of the surgically reconstructed shoulder.  The September 2015 VA examination disclosed a 9cm x 0.5cm superficial linear surgical scar of the right shoulder.  The VA examiner opined that there was a 50 percent or greater probability that this was due to the result of the surgery while he was in the service.  The scars are related to this surgery that the Veteran had while he was in service he stated.  

The evidence shows a scar associated with surgery on the Veteran's right shoulder.
The Board finds that the Veteran's credible statements, outpatient treatment records, the September 2015 VA examiner's opinion and the May 2015 opinion of Dr. M place the evidence at least in equipoise.  Accordingly, the claim of entitlement to service connection for right shoulder surgical scar is granted.  

Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for a right shoulder disability and service connection for right shoulder surgical scar is granted.  


ORDER

Entitlement to service connection for a right shoulder disability is granted.  

Entitlement to service connection for a surgical scar of the right shoulder is granted.  


REMAND

The Veteran appeals the denial of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  When this issue was last before the Board in February 2016, it was determined that further development was needed to include scheduling the Veteran for a VA examination and readjudication of the claim.  As this request is still in development, it is again remanded to the RO.  

The Veteran also appeals the denial of special monthly compensation based on aid and attendance/housebound status.  The September 2015 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, submitted by Dr. M noted that the Veteran lives in an assisted living environment and that his disabilities that restrict activities and functions were dementia, chronic obstructive pulmonary disease, hepatic encephalopathy, generalized chronic pain syndrome, bilateral impingement syndrome of the upper extremities, diffuse degenerative joint disease, osteoporosis, depression, and anxiety.  

In April 2016, it appears that the Veteran was interviewed by a VA examiner and it was noted that his functional impairments from his bilateral shoulder disability included difficultly lifting overhead, reaching overhead, grooming himself, getting dressed and driving.  It does not appear, however, that the Veteran was examined. 
The Veteran is currently service connected for major depressive disorder with adjustment disorder, left shoulder instability, surgical scar of the left shoulder, and the now service connected right shoulder disability and surgical scar of the right shoulder.  As the Veteran has not been afforded a VA examination(s) in relation to his claim for entitlement to special monthly compensation based on aid and attendance/housebound status, a remand for such an examination and opinion on this matter is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Implement the grant of service connection for a right shoulder disability and surgical scar of the right shoulder, and assign disability ratings for the disabilities.

2. If, after implementing the grant of service connection for a right shoulder disability and surgical scar of the right shoulder, the Veteran meets the schedular criteria for the award of TDIU, adjudicate this claim.  

If, after implementing the grant of service connection for a right shoulder disability and surgical scar of the right shoulder, the Veteran does not meet the schedular criteria for the award of a TDIU, then refer the TDIU claim to the Director, C&P Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b)(1).  A copy of the Director's decision on this extraschedular TDIU claim must be included in the claims file.

3.  Schedule the Veteran for a VA examination to determine whether he needs regular aid and attendance or is housebound.  The electronic claims files must be made available to and reviewed by the examiner in conjunction with the examination.  The accompanying report should indicate that this has been accomplished. 

Following examination, the VA examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a permanent need for regular aid and attendance due to his service connected disabilities.  The examiner should opine whether, as a result of the service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.  That is, all functional impairments caused by the service connected disorders should be set out.

The VA examiner should also comment as to whether it is it appears that the Veteran is housebound, do to his service connected disorders.  Specifically, determine whether the Veteran is substantially confined to his dwelling or the immediate premises as a direct result of his service-connected disabilities.  A complete rationale is required for all opinions rendered.

4. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


